Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 1 of 27 PageID 4




              EXHIBIT A
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 2 of 27 PageID 5
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 3 of 27 PageID 6
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 4 of 27 PageID 7
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 5 of 27 PageID 8
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 6 of 27 PageID 9
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 7 of 27 PageID 10
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 8 of 27 PageID 11
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 9 of 27 PageID 12
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 10 of 27 PageID 13
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 11 of 27 PageID 14
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 12 of 27 PageID 15
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 13 of 27 PageID 16
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 14 of 27 PageID 17
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 15 of 27 PageID 18
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 16 of 27 PageID 19
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 17 of 27 PageID 20
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 18 of 27 PageID 21
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 19 of 27 PageID 22
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 20 of 27 PageID 23
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 21 of 27 PageID 24
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 22 of 27 PageID 25
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 23 of 27 PageID 26
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 24 of 27 PageID 27
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 25 of 27 PageID 28
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 26 of 27 PageID 29
Case 4:21-cv-00759-Y Document 1-1 Filed 06/17/21   Page 27 of 27 PageID 30
